Citation Nr: 0815892	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  00-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for cutaneous T-cell 
lymphoma.  



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
RO.  

In August 2003, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran asserts that his cutaneous T-cell lymphoma is due 
to herbicide exposure while serving on temporary duty in the 
Republic of Vietnam.  He reports visiting the country in 
connection with his duties as a courier while stationed in 
the Pacific area.  

Pursuant to the Board's August 2003 remand, several requests 
were made to the Defense Finance and Accounting Service 
(DFAS) for the veteran's August 1967 pay records.  In January 
2007, DFAS responded that the requested records were 
unavailable.  In order to fully assist the veteran, another 
attempt to obtain evidence to verify the reported Vietnam 
service should be undertaken.  

In September 2004, the veteran identified seven treatment 
providers who had treated him for cutaneous T-cell lymphoma 
or related symptomatology.  The records of two of these 
providers were not obtained.   Further, in March 2006, the 
veteran indicated that he was continuing to receive treatment 
at the University of Pittsburgh Medical Center.  Upon remand, 
efforts should be made to obtain the identified treatment 
records and associate them with the claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and notify him 
that other types of evidence would be 
needed to support his assertions  of 
visiting the Republic of Vietnam on 
temporary duty while attached to the 1st 
Mobile Communications Group at Clark Air 
Force Base, Philippines, in August 1967.  
This should include any of his own 
personal records, such as tax documents 
for the period in question or his own or 
other correspondence written during 
service, or lay statements from 
individuals who would have knowledge of 
his visiting the Republic of Vietnam.  

In addition, the veteran should be asked 
to submit a statement providing more-
detailed information about this period of 
temporary duty performed in the Republic 
of Vietnam.  This include the approximate 
dates of the visit, the reason for the 
travel, and the place of his arrival and 
departure.  

2.  After obtaining any necessary 
authorization from the veteran, the RO 
should request the clinical records of 
Dr. E., who treated the veteran for a 
skin disorder in 1990, and Dr. J., who 
treated the veteran at West Virginia 
University for cutaneous T-cell lymphoma 
in 2003.  The RO should also request that 
the University of Pittsburgh Medical 
Center provide records of the veteran's 
treatment for cutaneous T-cell lymphoma 
since August 2004.  

3.  Following completion of all indicated 
development, the RO should review the 
veteran's claim in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, then the 
veteran should be provided with a 
Supplement Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

 
